Citation Nr: 9919924	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-16 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
disorder, currently evaluated as 10 percent disabling. 

2.  Entitlement to a total rating for compensation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran had active service from December 1964 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for anxiety disorder to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  

The issue of clear and unmistakable error with regard to the 
effective date for tinnitus was not properly filed with the 
Board and was not a reconsideration request.  Therefore the 
Board does not have jurisdiction over this matter.  

Regardless, the issue of clear and unmistakable error with 
regard to the effective date for tinnitus is not before the 
Board.  Jurisdiction does indeed matter and it is not 
"harmless" when the VA during the claims adjudication process 
fails to consider threshold jurisdictional issues.  Absent a 
decision, a notice of disagreement, a statement of the case 
and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  An application 
that is not in accord with the statute shall not be 
entertained.  38 U.S.C.A. § 7108 (West 1991).  Furthermore, 
this Board Member cannot have jurisdiction of this issue.  38 
C.F.R. § 19.13 (1998).  The Court has noted that: 
Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other "agency 
of original jurisdiction" (AOJ) (see Machado v. Derwinski, 
928 F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may 
secure "appellate review" by the BVA.  Subsection (a) of that 
section establishes the basic framework for the appellate 
process, as follows: Appellate review will be initiated by a 
notice of disagreement [(NOD)] and completed by a substantive 
appeal after a statement of the case is furnished as 
prescribed in this section.  Bernard v. Brown, 4 Vet. App. 
384 (1994).  None of the steps required for jurisdiction have 
been satisfied.  More recently, when another part of VA 
argued that an issue over which the Board did not have 
jurisdiction should be remanded, the Court again established 
that jurisdiction counts.  Specifically the Court could not 
remand a matter over which it has no jurisdiction.  Hazan v. 
Gober, 10 Vet. App. 511 (1997).  See also Ledford v. West, 
136 F.3d 776 (1998); Black v. West, 11 Vet. App. 15 (1998); 
Shockley v. West, 11 Vet. App. 208 (1998).  

FINDINGS OF FACT

1.  Anxiety disorder is manifested by mild symptoms and a 
Global Assessment of Functioning scale score of 61-70.

2.  Anxiety disorder is productive of mild social and 
occupational impairment.

3.  The service-connected disabilities are not of sufficient 
severity as to prevent the appellant from engaging in some 
form of substantially gainful employment consistent with his 
education and occupational experience.  The veteran does not 
meet the minimum criteria for a total rating.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including § 4.7 and Code 
9400, (1996, 1998).

2.  The appellant does not have service-connected 
disabilities, which are sufficient to produce unemployability 
without regard to advancing age.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.340, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Anxiety Disorder

The veteran contends that his service-connected anxiety 
disorder has increased in severity and now affects him to 
such an extent that a higher rating is warranted.  It is the 
decision of the Board that the preponderance of the evidence 
is against an increased rating for anxiety disorder.  There 
is no doubt to be resolved.  

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected psychiatric disability has 
worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claims.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1997).  This includes VA and private clinical 
notes, as well as recent examination reports.  This 
discussion will focus on the recent evidence, which is the 
most probative source of information as to the current extent 
of the disability.  See Francisco v. Brown, 7 Vet.App. 55 
(1994).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

The rating criteria changed during the pendency of the claim.  
[W]here the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Prior to November 7, 1996, psychoneurotic disorders, 
including PTSD, were evaluated as follows:
The attitudes of all contacts except the 
most intimate were so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment...........................100
Ability to establish and maintain 
effective or favorable relationships with 
people was severely impaired.  The 
psychoneurotic symptoms of such severity 
and persistence that there was severe 
impairment in the ability to obtain or 
retain employment....................70
Ability to establish or maintain 
effective or favorable relationships with 
people was considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels were so reduced as to result in 
considerable industrial impairment.............50
Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people, so 
that the psychoneurotic symptoms result 
in such reduction in initiative, 
flexibility, efficiency and reliability 
levels as to produce definite industrial 
impairment.................................................30
Manifestations which is less than 
criteria for the 30 percent, with 
emotional tension or other evidence of 
anxiety productive of mild social and 
industrial impairment...................................................10

38 C.F.R. Part 4, Codes 9400-9411 (1996) (effective prior to 
November 7. 1996).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including PTSD, is:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships..................................
............................70
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., week; difficulty in understanding 
complex commands; impairment of short- 
and long-term memory (e.g., retention of 
only highly learned material, forgetting 
to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing and maintaining effective 
work and social 
relationships............................
....................50
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) 
............30 
Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication......................................10 

The veteran was seen in the mental health clinic in March 
1995.  He was upset over a driving under the influence 
charge.  The mental status examination showed that the 
veteran was angry.  He was not suicidal or homicidal.  The 
impression was generalized anxiety disorder.

In August 1995 the veteran was seen in the mental health 
clinic.  The mental status examination revealed a generally 
anxious veteran with a nervous demeanor and a mildly hostile 
attitude.  He was cooperative, alert and oriented to time, 
place, person and objects.  His speech was slightly slurred 
but his eye contact was good.  The veteran's mood was upset 
but he was not suicidal or homicidal.  The impression was 
generally unstable generalized anxiety disorder.  

The veteran was seen in the mental health clinic in November 
1995.  Then mental status examination showed that he was 
talkative alert and oriented to time, place, person and 
objects.  His speech was within normal limits and his thought 
processes were logical.  The veteran's demeanor was mildly 
excitable, his mood was all right and his affect was within 
normal limits.  There was no anxiety nor was he suicidal or 
homicidal.  

In February 1996 the veteran was seen in the mental health 
clinic.  He reported that he was applying for Social Security 
Insurance benefits.  The mental status examination revealed a 
generally pleasant and cooperative veteran who was alert and 
oriented to time, place, person and objects.  His speech was 
within normal limits, his mood was all right and his thought 
processes were logical.  The veteran's affect was mildly 
hostile.  There was no anxiety nor was he suicidal or 
homicidal.  

The veteran was seen in the mental health clinic in April 
1996.  He talked at length about the injustices against him 
by the Nashville VA Hospital.  The mental status examination 
showed no psychomotor dysfunction and an angry demeanor.  He 
was alert and oriented to time, place, person and objects.  
His speech was within normal limits and his mood was bad.  
The veteran's affect was angry; his insight and judgment were 
fair and his thought processes were linear.  There was no 
anxiety nor was he suicidal or homicidal.  The impression was 
to rule out a depressive disorder not otherwise specified.  

At VA mental disorders examination, dated June 1996, the 
veteran reported that he drank occasionally and denied any 
history of problem or excessive alcohol use, or withdrawal 
symptoms.  He informed that examiner that he never married 
and did not have any children.  The veteran stated that he 
had friends and that he got along well with them and that 
there was no change in his relationship with them.  He 
reported that he enjoyed going to the movies and fishing, but 
had not done so because of his financial situation.  The 
veteran stated that he was not able to find employment as a 
driver because he lost his commercial license after the last 
driving under the influence offense.  Objective findings 
revealed a casually but neatly dressed, well-groomed veteran.  
He was friendly, cooperative and a fair historian.  The 
veteran wore sunglasses throughout the examination, which 
made the determination of eye contact difficult.  He was 
extremely talkative, although without pressured speech.  
There was a viscous quality to the veteran's manner of 
relating to the examiner.  The volume of his voice was loud.  
His affect was moderately irritable and hypomanic.  
Psychomotor activity was mildly elevated and his mood was by 
his description angry.  The veteran showed a full range of 
affect, which was appropriate to the content of the 
examination.  He was able to generate some humor 
spontaneously and respond to humor appropriately.  His affect 
was not labile or bizarre.  The veteran was alert and 
oriented to person, place, time and situation.  There was no 
unusual psychomotor activity, gestures or behavior.  There 
was no deficit of cognition, memory, learning or attention.  
Thought was coherent and logical without flight of ideas or 
looseness of associations.  There was some considerable focus 
on perceived or actual slights, and being mistreated by 
others.  He denied suicidal or homicidal ideation, auditory 
or visual hallucinations.  There was a paranoid quality to 
his description of the way he had been treated by others, but 
no overt paranoid or psychotic thought process.  There was no 
evidence of somatic of other delusions.  The veteran's 
judgment was fair; he had no psychological insight and little 
likelihood of developing further insight.  He developed a 
limited rapport with the examiner, but was able to express 
his appreciation for the time spent on the examination.  
There was evidence of organicity in the veteran's history.  
There was no abnormality of calculation, similarities, 
abstraction or general information.  The veteran abstracted 
in a manner consistent with some paranoid content having to 
do with feeling that he had been mistreated.  The examiner 
commented that because of a history of cerebral hemorrhage 
due to an aneurysm, the development of psychiatric symptoms, 
hypomanic presentation and suggestion of organicity, the 
veteran should have a Magnetic Resonance Imaging of the brain 
with and without contrast, and EEG.  The impression was a 
mood disorder, hypomanic due to sequels of intracranial 
hemorrhage; alcohol abuse, in remission; paranoid personality 
traits; with a Global Assessment of Functioning score of 61-
70.  Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994)..  The examiner determined that 
the veteran was competent to manage his benefits payments.  

At VA mental disorders examination, dated July 1996, the 
veteran reported recurrent symptoms of anxiety, mood swings, 
and significant problems with anger control.  He informed 
that examiner that he lived alone and had sporadic contact 
with his family.  The veteran recounted that he had no close 
friends, acknowledged that he did not trust other people and 
that he preferred to be alone.  The mental status examination 
disclosed that the veteran was cooperative with fair judgment 
and minimal psychological insight.  He kept his sunglasses on 
throughout the entire evaluation.  An adequate level of 
rapport was established.  The veteran tended to be 
hyperverbal, often rambling about perceived injustices he 
experienced.  It was frequently necessary to direct him back 
to the task; he responded to this in an appropriate fashion.  
His affect and mood frequently appeared angry and resentful.  
He often rejected blame for his problems and conveyed a 
belief that he had been persistently persecuted by other 
people.  Although the content of his thinking often sounded 
paranoid, at no time did he experience any fixed or 
systematized delusions.  His thought process was often 
tangential and overly circumstantial, but there was no loose 
association evident and he was able to organize his thoughts 
appropriately when directed.  The veteran denied any auditory 
or visual hallucinations.  His speech was mildly slurred from 
the outset, which possibly was an artifact of his hearing 
impairment.  As the session progressed his speech became 
increase slurred and the veteran reported that he had become 
groggy from the Valium he had taken before the evaluation.  
The grogginess did not appear to interfere with the 
administered tests he completed.  There was no expression of 
suicidal or homicidal ideation.  The results of this 
evaluation were believed to be a valid appraisal of the 
veteran's current psychological function.  The impression was 
anxiety disorder, not otherwise specified with GAF of 55.  

On Trials A, a task of visual motor tracking and 
concentration, the veteran required 48 seconds to complete 
the test and made one error.  His time to complete the test 
fell in the low average range.  An error on this task is 
atypical, and is suggestive of lapse in concentration.  On 
Trial B, a more complex visual motor tracking test requiring 
concentration and cognitive shifting, the veteran required 77 
seconds and made no errors.  His performance fell within the 
normal limits for his age.  The combined results of Trials A 
and B suggest that the veteran's ability to focus, shift, and 
sustain attention was intact, but may be subject to 
noticeable fluctuation depending on factors such as anxiety 
and fatigue.  On the SILS, the veteran obtained an estimated 
full scale IQ of 107, which places him solidly in the average 
range of intellectual function.  In addition, there was no 
significant difference between his vocabulary and abstraction 
scores.  The results of this test were not suggestive of any 
intellectual impairment.  The validity scales on the 
veteran's PAI were within normal immitis.  The validity 
scales of the MMPI-2 suggest a tendency to over endorse items 
reflective of psychopathology.  The reasons for this pattern 
on the MMPI-2 may include a cry for help, an overly negative 
view of himself and his life, or compensation-seeking 
behavior.  A conservative interpretation of the test results 
suggests that the veteran was a very unhappy and anxious 
individual, who frequently appeared overwhelmed by the normal 
stresses of life, because he lacked adequate psychological 
coping resources.  He may harbor intense feelings of 
inferiority and insecurity, lacking self-confidence and self 
esteem.  Interpersonally the veteran appeared to be overly 
suspicious and distrustful of other people.  He was easily 
slighted and maybe prone to misinterpret events as personal 
affronts.  Projection appears to be a predominant defense 
mechanism, and he probably has little insight into his 
responsibility to his problems.  The veteran often felt 
misunderstood and unfairly blamed or punished, and this would 
frequently engender feelings of hostility and resentment.  
Consequently, the veteran was likely to experience recurrent 
thoughts of persecution and hold a strong conviction that the 
world is a threatening place.  He also may experience ongoing 
problems dealing with authority figures, which will adversely 
impact many areas of his life functioning, especially his 
occupational functioning.  Other people may see the veteran 
as moody, irritable, unfriendly, and negativistic.  He was 
likely to be deficient in his social skills and will often 
shun interpersonal contact.  Because of his pervasive 
distrust and chronic feelings of inadequacy, the veteran will 
likely have greater difficulty than most adults establishing 
and maintaining close personal relationships.  It was worth 
noting that both PTSD scales on the MMPI-2 were significantly 
elevated.  This raised the possibility that the veteran 
experienced some trauma in his past that may underlie some of 
his emotional difficulties.  This trauma could pertain to 
some of his experiences in combat, his hearing loss, or 
events that occurred in childhood that he has not revealed.  
The overall over endorsement of pathology on the MMPI-2 
moderates the significance of the elevation of these two 
scales.  The PTSD scales on the PAI were within normal 
limits.  The examiner commented that the test results, in 
conjunction with the history and interview, suggest that many 
of the veteran's psychological problems were long standing 
and likely predate his involvement in the military.  At the 
same time, however, it is conceivable that his combat 
experiences, aneurysm, and hearing loss have served to 
exacerbate these preexisting difficulties.  In particular, it 
was possible that his hearing loss has contributed to his 
anxiety, paranoia and social isolation.  It was conceivable 
that his ruptured aneurysm had an effect on the modulation of 
his mood, but there was no evidence that he had any 
significant cognitive impairment as a result of this event.  

The veteran was seen in the mental health claim in August 
1996.  Objective findings show a casually attired, pleasant 
and cooperative veteran.  His eye contact was good and his 
mood was okay and appropriate.  His thought processes were 
logical and goal directed.  There were no homicidal or 
suicidal ideation's or plans and no auditory or visual 
hallucinations.  The veteran's insight and judgment were fair 
to good.  He was alert and oriented to time, place, person 
and objects.  His sensorinorum was clear and his cognitive 
examination was grossly intact.  The impression was anxiety 
disorder, not otherwise specified.  

Magnetic Resonance imaging report dated August 1996 showed 
anterior left frontal lobe infarction suggesting previous 
trauma, with mild cerebral atrophy, atypical for the 
patient's age.  Dr. Propper's progress notes, dated August 
1996, indicated that the veteran had a mood disorder, 
hypomanic, due to sequale of intracranial hemorrhage. 

In October 1996 the veteran was seen in the mental health 
clinic.  He reported that he was irritated that his appeal to 
increase his disability benefits was denied.  The mental 
status examination showed that the veteran was appropriately 
dressed.  There were no homicidal or suicidal ideations or 
plans; no auditory or visual hallucinations.  His insight was 
limited and his judgment was fair.  The veteran was alert and 
oriented to time, place, person and objects.  The impression 
was anxiety, not otherwise specified and paranoid personality 
disorder.  

The veteran was seen in the mental health clinic in January 
1997.  His major issues were anxiety, anger and mood swings.  
The mental status examination revealed that the veteran was 
alert and oriented.  His mood was angry and his affect was 
somewhat agitated.  There was no thought disorder.  The 
impression was anxiety disorder not otherwise specified and 
personality disorder not otherwise specified.  

In February 1997 the veteran was examined by Tennessee 
Disability Determination Services.  He alleged anxiety and 
manic depressive disorder.  The mental status examination 
disclosed that he responded appropriately and without 
difficulty to all of the questions.  He was neat and clean in 
his appearance; his affect was shallow and euphoric.  The 
veteran had a slight speech impediment.  He was oriented in 
all three spheres with no defects in immediate short term or 
long memories.  He knew the current Vice President and could 
make change quickly and correctly from a dollar.  The veteran 
denied current psychotic symptoms such as delusions or 
hallucinations or any suicidal or homicidal intent or plans.  
When asked judgment questions such as the purposes of paying 
taxes, he said that it was to keep the country running.  The 
diagnosis was organic affective disorder with a GAF of 45.  
The examiner commented that the veteran's brain lesions in 
the frontal lobe have been significantly affected regarding 
his judgment and emotional stability.  He has hearing loss 
alleged from the Vietnam War.  He had functioned marginally 
over the years as a shuttle driver.  Although he had a year 
of college work, he was unable to find employment since being 
laid off several years before the date of the examination.  
The veteran attended the outpatient clinic for mental hygiene 
at the VA in Nashville.  The examiner opined that the veteran 
was competent to manage benefits if awarded. 

In April 1997 the veteran was seen in the mental health 
clinic.  Objective finds revealed that the veteran was alert 
and oriented to time, place and person.  He was calm but 
somewhat agitated.  His mood was upset and his affect was 
angry.  There was no thought disassociation but there was 
pressure to speech.  The impression was organic mood 
disorder.  

At the May 1997 RO hearing the veteran testified that he has 
received treatment for anxiety disorder since it was 
diagnosed and that his medications had been steadily 
increased.  He listed the medications he was taking for 
anxiety, mood swings, to calm his anger, and to help him to 
sleep.  The veteran stated that he only slept a few hours a 
night and had half an hour naps in the evenings.  He stated 
that he had one-on-one therapy at the VA Medical Center every 
two months and that he had not worked since November 1993.  
There was a mass lay off and he was the first to go.  The 
veteran testified that he kept to himself and he stayed home 
but when he did go out he did not talk with other people.  He 
indicated that he expected the worse.  The veteran stated 
that he applied for SSI and disability benefits based on 
anxiety disorder and manic depression.  He indicated that he 
was patronized at his previous job and that this caused him 
to loose control of his anger.  In addition he testified that 
he was arrested for driving under the influence and was 
referred to an addictionologist.  

In a letter dated June 1997 the Social Security 
Administration (SSA) awarded benefits to the veteran.  The 
award was based on an organic mental disorder with mood and 
personality symptoms due to head trauma and anterior left 
frontal lobe infarct and bilateral hearing loss disability.  
SSA relied upon VA medical records and their own psychiatric 
evaluation in making the decision to grant benefits.  

At VA mental disorders examination, dated October 1997, the 
veteran expressed his perplexity at the fact that he had been 
referred for another psychiatric evaluation.  Objective 
findings disclosed that the veteran was casually dressed, 
extremely talkative, without pressured speech and often 
circumstantial.  Psychomotor activity was considerably 
lessened versus the 1996 examination and he was relaxed 
throughout the examination.  He emphasized repeatedly and 
throughout the examination about his good judgment in using 
Social Security Benefits to purchase a mobile home and car.  
He elaborated frequently on his need for benefits.  He 
expressed his disappointment with the VA and the benefit 
system frequently throughout the examination.  The veteran 
was alert and oriented to person, place, time and situation.  
There was no unusual psychomotor activity, gestures, or 
behavior.  There was no deficit of cognition, memory, 
learning or attention.  Thought was coherent and logical 
without flight of ideas of loose associations.  There was no 
suicidal or homicidal ideation.  There was no evidence that 
the veteran experienced auditory or visual hallucinations, 
delusions, paranoid, or psychotic thought.  There was no 
deficit of calculations, abstraction, similarities or general 
information.  There was no evidence of organicity.  The 
veteran's judgment was good.  He had some psychological 
insight and some likelihood of developing further insight.  
He developed a good rapport with the examiner.  The examiner 
opined that the veteran was competent to manage his benefit 
payments.  The diagnoses were mental disorder, not otherwise 
specified, with mood and personality septums due to head 
trauma and anterior left frontal lobe infarction; personality 
disorder, not otherwise specified, with paranoid traits.  The 
veteran's GAF score was 61-70.  

The examiner commented that although other diagnoses were 
provided and can be found throughout the veteran's medical 
records and case file, he retained the diagnostic formulation 
above.  Despite the October 1996 neurology evaluation and the 
doubts about the effect of the documented frontal lobe 
lesion, he felt that this diagnosis best accounted for the 
findings in this case.  It should also be noted that there 
was no premorbid information about the veteran's performance 
or behavior either in the military or previously, from which 
to determine the effect of the frontal lobe lesion, and the 
examiner felt that it was especially important that the 
veteran's condition be considered as an organic disorder.  
The examiner did not make the diagnosis of a personality 
disorder on the basis of the previous examination, but having 
evaluated the veteran twice and having reviewed further 
records, and with the benefit of time, he felt that the 
veteran had a personality disorder.  Nonetheless, this would 
not preclude additional personality or behavior changes 
resulting form a frontal lobe lesion.  The veteran's primary 
disability lay in the realm of interpersonal problems, and 
the following work functions: 

1.  Ability to relate to other people 
beyond giving and receiving instructions; 
getting along with co-workers or peers; 
performing work activities requiring 
negotiating, explaining or persuading; 
responding appropriately to criticism.  
2.  Ability to influence people; ability 
to convince or direct others; 
understanding the meaning of words and 
using them effectively; interacting 
appropriately with people.  
3.  Ability to make generalizations, 
evaluations or decisions, without 
immediate supervision.
4.  Ability to accept and carry out 
responsibility for direction control and 
planning.

The latter two are primarily because of impulsivity and poor 
judgment.  The examiner based this report primarily on the 
documents available in the case file and VA medical center 
Nashville records, he veteran's presentation, his previous 
report and the clinical interview.  

The veteran submitted an assault affidavit dated March 1998, 
in which he was charge with assault.  He also submitted an 
affidavit of indigence dated April 1998.

The Board notes that the veteran's organic disorder, 
personality disorder and substance abuse are not service 
connected.  Service connection for brain damage was denied in 
a November 1996 rating decision.  The diagnoses of substance 
abuse and personality disorders are not disabilities within 
the meaning of the law providing compensation benefits.  38 
C.F.R. §§ 3.301, 3.303(c), 4.127 (1998).  See Winn v. Brown, 
8 Vet. App. 510 (1996).  The manifestations of a nonservice-
connected disability may not be used in evaluating a service-
connected disability.  38 C.F.R. § 4.14 (1998).  
Consequently, in evaluating the veteran's service-connected 
anxiety disorder the manifestations of his nonservice-
connected organic disorder, personality disorder and 
substance abuse may not be considered.  

As noted, the rating criteria was amended.  Although the 
Court in Massey v. Brown, 7 Vet. App. 204 (1994) established 
that the Board may not consider elements outside the rating 
criteria, the revised rating criteria specifically includes 
consideration of the potential elements noted in Massey.  
Therefore, the Board shall consider the veteran's psychiatric 
picture.  

The claim for increase is well grounded.  The veteran has 
alleged that there has been an increase in severity.  In 
addition, the GAFs entered in this case have varied.  Our 
review reflects that the preponderance of the evidence 
establishes that an increase evaluation is not warranted.  
The veteran is service connection for anxiety disorder.  
There is no reliable evidence that the veteran is virtually 
isolated in the community.  The veteran has noted that he has 
friends.  There is no reliable evidence that he has 
psychoneurotic symptoms bordering on gross repudiation of 
reality.  Reality testing has been normal.  Although the 
veteran has been found to be unemployable by Social Security, 
that status was due to a non-service connected condition 
rather that the anxiety disorder.  In regard to the revised 
criteria, there is no gross impairment of thought process, 
total social and industrial impairment, persistent delusions 
or hallucinations, grossly inappropriate behavior, danger to 
himself or others, inability to perform activities of daily 
living, disorientation or memory loss.  The fact that the 
veteran may have committed an assault is neither material nor 
determinative.  There is no competent evidence that the 
veteran's action was related to the service-connected 
disability.  

Rather, the Board is presented with evidence that tends to 
establish that the veteran is alert, oriented and 
cooperative.  He is neither suicidal nor homicidal.  His 
speech has been described as normal with normal processes.  
This tends to establish that he is able to communicate and 
does not have gross impairment of memory.  He was able to 
establish a rapport with the examiner, which tends to 
establish that he would not be isolated in the community.  
This reasoning is further supported by the fact that he has 
friends and gets along with them.  Clearly he has the ability 
to establish and maintain effective relationships.  

The veteran has not described and the evidence has not 
established that there are obsessional rituals or near 
continuous pain attacks or depression.  The record has never 
established that the veteran neglects his hygiene.  The 
veteran's ability to appear for numerous examinations and 
complete numerous tests establishes his ability to adapt to 
stressful circumstances, even though he has been described as 
angry. 

When the veteran's global assessment of function has been 
considered, the preponderance of the evidence establishes 
that there is no more than a mild impairment.  Clearly a GAF 
of 45 was entered in February 1997.  However, the examiner 
specifically noted that the impairment was due to an organic 
affective disorder, rather than the service connected anxiety 
disorder.  The degree of impairment due to the organic 
affective disorder may not be considered in evaluating the 
service connected disability.  In July 1996, a GAF of 55 had 
been entered.  However, this evidence must be balanced 
against all the evidence of record.  A remarkably detailed 
examination had been conducted in November 1995 and the 
findings resulted in a finding of a GAF of 61-70.  Although 
the November 1995 results predated the June 1996 opinion, the 
GAF of 61-70 was subsequently confirmed by another detailed 
examination that resulted in a GAF of 61-70.  The examiner 
further noted areas of possible impairment but retained the 
GAF of 61-70.


At the May 1997 RO hearing the veteran testified that he kept 
to himself and did not talk with other people.  However, the 
findings of the psychiatric examinations are consistent with 
the criteria for a 10 percent rating under the old criteria.  
The GAF score of 61-70 is defined, as "Some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational or schooling functioning, but 
generally functioning pretty well, has some meaningful 
interpersonal relationships".  

The preponderance of the evidence establishes that there is 
no more than mild impairment.  An increased evaluation is not 
warranted under the old or the new criteria for the service-
connected disability.  Although the veteran has expressed his 
opinion regarding the degree of his impairment and presented 
testimony, the most probative evidence n consists of the 
medical evidence prepared by skilled medical professional.  
There is no doubt to be resolved. 

II.  Total Disability Rating, For Compensation Purposes,
 Based On Individual Unemployability

This claim is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, the veteran has 
presented a claim, which is plausible.  All relevant facts 
have been properly developed.  VA has completed its duty to 
assist the veteran in the development of this claim.  See 38 
U.S.C.A. § 5107(a).  The veteran has not reported that any 
other pertinent evidence might be available.  See Epps.

The Board must look to the standard of 38 C.F.R. § 4.16 
(1998).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, disabilities of one 
upper extremities will be considered as one disability.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
fact found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a) (1998).  

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (1998).  

The April 1997 income and net worth statement shows that the 
veteran completed one year of college and a vocational 
certification in heating, ventilation and air conditioner 
repair and has had work experience as a truck driver, shuttle 
driver, valet parker or traffic controller.  During service 
he had experience as an engineer equipment maintenance 
helper.  

The veteran's service-connected disabilities include 
bilateral hearing loss disability rated as 20 percent 
disabling, an anxiety disorder rated as 10 percent disabling 
and tinnitus rated as 10 percent disabling.  He has not 
contested the evaluations for hearing loss and tinnitus.  The 
combined disability rating is 40 percent.  

As discussed above, the anxiety disorder does not warrant 
more than a 10 percent rating.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The veteran has not reported any worsening of his hearing 
since the October 1997 VA audiological evaluation.  Then, 
pure tone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
Right
30
75
95
110
77.50
Left
35
70
90
100
73.75

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 70 percent in the left ear.  
These audiologic results produce a numeric designation of 
"V" for the right ear and "VI" for the left ear.  When 
this numeric designation is applied to the rating criteria, 
the result is a 20 percent rating.  38 C.F.R. Part 4, 
including § 4.85, and Code 6100-6110 (1998).  The recent 
revision to the hearing loss criteria does not change the 
veteran's evaluation.

The 10 percent rating for tinnitus is the maximum assignable 
under the rating schedule.  38 C.F.R. Part 4, Code 6260 
(1998).  

The Board's review demonstrates that the veteran's service-
connected disabilities do not meet the criteria of 38 C.F.R. 
§ 4.16(a) (1998), so the Board has considered the claim under 
the other provisions of § 4.16.  

The Board has reviewed the records in accordance with 
38 C.F.R. §§ 4.1, 4.2 (1998).  

At the June 1996 VA mental disorders examination the veteran 
reported that he was not able to find employment as a driver 
because he lost his commercial license after his last DUI 
offense.  

The evidence in favor of the veteran's claim includes an 
award of SSA benefits.  SSA found his organic mental 
disorder, with mood and personality symptoms due to head 
trauma and anterior left frontal lobe infarct and bilateral 
hearing loss to be severe impairments.  On the other hand, 
when the veteran underwent a VA medical examination in 
October 1997, the examining VA physician VA physician made 
the following determination:

The veteran had not been employed for 
four years and the circumstances under 
which he was discharged in 1993 were, at 
best (and by his own description) 
questionable.  

The examiner did not feel that he had sufficient data to make 
an accurate judgment about employability, and because of 
statements made by the veteran during the June 1996 
evaluation, especially those statements in regard to not 
wishing to loose food stamps or disability benefits and about 
his unwillingness to take a job for minimum wage.  The 
examiner had doubts about the veteran's motivation for 
employment more than about his employability.  We again note 
that although the veteran is service-connected for hearing 
loss, the organic mental disorder is not service-connected 
and may not be considered in the claim for a total rating. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The 
veteran has not worked full time since 1993.  He finished 
high school, one year of college, and a vocational 
certification in heating, ventilation and air conditioner 
repair.  The Board is aware that the veteran had been 
employed as a truck driver, shuttle driver, valet parker or 
traffic controller.  The VA physician opined in the October 
1997 VA mental disorders examination that he had doubts about 
the veteran's motivation for employment more than about his 
employability.  This opinion is based on the VA physician 
examining the veteran and knowing that the veteran has an 
anxiety disorder, tinnitus and bilateral hearing loss.  This 
opinion does not show that the veteran is incapable of 
performing jobs that are consistent with his physical, mental 
and educational history.

The Board notes that the veteran submitted copies of letters 
showing that he was attempting to find a job but was not 
selected.  Although the veteran believes that his service-
connected disabilities prevent him from working, an objective 
medical opinion has stated otherwise.  The preponderance of 
the evidence, consisting of the veteran's work history and 
his education and the VA psychiatric opinion, establishes 
that the veteran is not unemployable due to his service-
connected disabilities.  Rather, we are faced with 
overwhelming evidence that the veteran's unemployment is due 
to a variety of factors including non-service connected 
disability and possible motivation.  Accordingly, a total 
rating for compensation on the basis of individual 
unemployability is not warranted and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107 (West 1991).

The veteran has asserted that his service-connected 
disabilities render him unemployable.  He is competent to 
make such an assertion.  However, his statement evidence is 
out weighed by the reports of the various medical specialists 
who have evaluated him over the years.  Their training and 
experience make their evaluations significantly more 
probative.  No medical professional has indicated that the 
service-connected disabilities limit the veteran's ability to 
do the kind of work which his education and experience 
qualify him for.  The veteran can read and write and his 
education through one year of college and a vocational 
certification in heating, ventilation and air conditioner 
repair qualifies him for many types of work.  His service-
connected disabilities might interfere with some types of 
work but would not prevent him from continuing in the work he 
previously did.  The service-connected disabilities would not 
render the veteran unemployable considering his education and 
experience.  


ORDER

An increased evaluation for anxiety disorder is denied.  
Entitlement to a total disability rating, for compensation 
purposes, based on individual unemployability, is denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

